HAWKINS, Judge.
The judgment of the trial court was reversed and remanded on November 22, 1933. The state filed a motion for rehearing which was granted on March 28, 1934, and the judgment was affirmed. Pending motion for rehearing by appellant on the latter judgment, it is made known to this court by proper affidavit that appellant was in fact dead when the judgment of affirmance was handed down, having died on February 21, 1934.
It is therefore ordered that the opinions heretofore rendered be withdrawn, and the appeal is abated.